DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 10, 19, and 22-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barclay et al (5,861,231).
Barclay et al disclose a resist composition comprising a polymer having units meeting the limitations of the instant claims. The polymer taught by the reference includes an acidic group having a phenolic hydroxyl group in an amount of 65-75 mole % (instant claims 1-4), a t-butyl acrylate in an amount of 10-20 mole %  (acid decomposable group, examples use 20; instant claim 1), and a styrene unit, listed by the instant specification as a unit of C1 having a Hansen solubility parameter of 18.3 and a glass transition temperature of -20oC or less in an amount of about 10-20 mole % (instant claim 7, 10, 19)


    PNG
    media_image1.png
    174
    285
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    45
    287
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    37
    282
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    28
    283
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 10, 19, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (WO 2017/078031 and its machine translation).
Yoshino discloses a resist composition comprising a resin comprising units falling within the scope of the instant claims. 
The resin includes units having an acidic group as defined by the instant specification in an amount of preferably 1 to 40 mole %, with examples including the hydroxystyrene in amounts of 65 mole %(phenolic OH or -COOH; instant claims 1-4) and an acid-decomposable group in an amount of 30 to 70 mole %(t-butyl, methyl or ethyl cyclopentyl, as examples; instant claim 1). Additional units include styrene, benzyl (meth)acrylate, and cyclohexyl, and additional alicyclic acrylates of preferably up to 12 carbon atoms, but not limited thereto. These fall within the scope of the instant C1 in amounts of preferably 10-20 mole % (instant claim 7, 10, 16, 19). The units fall within the scope of those taught by the instant specification to result in aa resin (A) having Tg as claimed by claim 1 and a HSP of claim 4:

    PNG
    media_image5.png
    104
    185
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    214
    348
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    96
    149
    media_image7.png
    Greyscale


The PAG comprises a compound meeting the limitations of the instant claim 22 (General Formula (ZI-3); see reference claim 6). The method of forming a pattern includes the steps as set forth by the instant claims 23 and 24 (see claims 6, 7) and forms a film preferably having a thickness of great than 2, preferably greater than 3, and up to 12 microns ([0263]; instant claim 25).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Yoshino, choosing as the polymer, that taught and exemplified by the reference having units as described above which result in a material and polymer which also meets the limitations of the instant claims.
Claim(s) 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Fryd et al (EP 1479700).
Yoshino has been discussed above and discloses a resist polymer comprising units as set forth above, and further teaches that additional known units may be included, such as (meth)acrylic acid esters ([0079]-[0080]), but fails to provide specific examples.
Fryd et al disclose a resist composition comprising a hydroxystyrene unit, and a unit comprising an alkyl acrylate ([0010]-[0013], [0016]-0018]), wherein the additional monomers include  those of formula II such as t-butyl, t-amyl, and acid decomposable unit, and additional units including long chain alkyls (lauryl (meth)acrylate), styrene, and other long and short chain alkyls. The reference teaches that these are known and usable in place of one another or in combination. These units fall within the scope of the units as suggested for addition in the resin by Yoshino.
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Yoshino, choosing as an additional monomer, a long chain alkyl (meth)acrylic acid ester such as lauryl as taught to be known for use with similar monomers by Fryd et al, wherein the resultant resin and material would possess HSP values and Tgs meeting the limitations for the units B1, C1, and BC1 and structures as set forth by the instant claims 6 -21. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722